[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               JUNE 4, 2007
                               No. 06-15366                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-61767-CV-DMM

ROSEMARY SACHS,


                                                       Plaintiff-Appellant,

                                     versus

R. JAMES NICHOLSON,
Secretary- Department of Veterans Affairs, USA,

                                                       Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (June 4, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

      Rosemary Sachs appeals the district court’s grant of summary judgment in
favor of the Department of Veterans Affairs and R. James Nicholson, in his official

capacity, on her claims of race, age, and sex discrimination, in violation of Title

VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e-16, and the

Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. § 623. Summary

judgment was entered because Sachs filed her complaint beyond the 45-day

limitation period set forth in 29 C.F.R. § 1614.105(a)(1) for exhausting an

administrative grievance. Although Sachs concedes that her administrative

complaint was eleven days late, she argues that she was entitled to waiver or

equitable tolling due to the severity and duration of a series of hurricanes that took

place during the limitation period. She also states, without any corroboration, that

she attempted to contact an EEO counselor but was unable to do so. After de novo

review, we agree with the district court that Sachs “was not prevented [for] reasons

outside her control from filing a complaint during the limitations period.”

      AFFIRMED.




                                           2